Citation Nr: 1511844	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to April 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In March 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's Virtual VA file.

In an August 2013 decision, the Board granted service connection for PTSD and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD to be considered by the RO.  The claim was adjudicated in a September 2013 Supplemental Statement of the Case and properly returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Major depressive disorder is a due to in-service personal assault.


CONCLUSION OF LAW

Major Depressive disorder was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2004); 38 C.F.R. § 3.159 (2014).

The RO provided the required notice in a letter sent to the Veteran in an October 2010.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in a November 2011 letter, the Veteran was provided with a VA From 21-0781 (Statement in Support of Claim for Service Connection for Post-traumatic stress disorder (PTSD)).  38 C.F.R. § 3.304(f)(5).  The appeal was re-adjudicated in a September 2013 Supplemental Statement of the Case. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment and personnel records, VA medical records, the Veteran's lay statements, the Veteran's hearing testimony, and VA examination reports.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding pertinent evidence with respect to the Veteran's claim.

The Veteran provided testimony at a March 2013 hearing before the undersigned Veterans Law Judge.  The record reflects that at the March 2013 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)). 
Analysis

The DD Form 214 reflects that her military occupational specialty was helicopter repairman and that she received an honorable discharge due to a personality disorder. Service personnel records indicate that the Veteran had 11 months of foreign service in Korea.  The evidence does not suggest that she engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Service treatment records show that the Veteran received a Medical Board in April 1996 following 2 suicide attempts.  The diagnosis was adjustment disorder, with mixed disturbance of emotions and conduct.  The report stated that the Veteran's suicide attempts were secondary to an anticipated divorce, relational problems, and job stress.  The February 1996 hospitalization report shows drug overdose and suicide gesture.  The Veteran's July 1988 enlistment examination shows that the Veteran had a normal psychiatric evaluation; the Veteran denied experiencing depression, excessive worry, difficulty sleeping, and nervous trouble.  An August 1992 periodic examination and medical history were likewise without psychiatric complaints or diagnoses.  The Veteran was diagnosed with an adjustment disorder with mixed emotional features in April 1994. 

The Veteran received early separation in 1998, and the January 1998 separation examination report indicates that the Veteran reported a history of suicide attempts, difficulty sleeping, and depression or excessive worry.  The physician noted that the Veteran attempted suicide at Ft. Campbell and underwent a 2 month psychiatric evaluation at Ft. Sam Houston for depression.  

The record establishes that an in-service personal assault did occur.  

The Board is presented with a variety of medical opinions.  Here, the examiners attempt to make a determination as to whether there is a direct relationship between the activities of service as distinguished from incidents that happened during service.  

With regard to the Veteran's claim of entitlement to service connection for major depression, the Board observes that the Veteran's major depression was variously characterized as an underlying base disposition of her personality disorder, part and parcel of her now service-connected PTSD, and a separate Axis I diagnosis.  

The Veteran testified before the undersigned VLJ in March 2013.  According to the transcript, the Veteran testified that, in 1995, her career took a "nosedive", when she had a lot of things going on, including issues with finances with a former spouse, new personnel, the sudden death of a friend, and friction with supervisors and subordinates. 

According to the VA examinations, depressive disorder, PTSD, and borderline personality disorder are highly co-morbid and differing assessment periods might yield different information that better indicates one disorder over another.  Phrased another way, the conditions that are eligible for service connection, PTSD and depressive disorder are inseparable.  Further, the Veteran has credibly testified that she experienced symptoms of depression in service as a result event that occurred therein.  We conclude that major depression is linked to service.

In light of the August 2013 grant of service connection for PTSD, the Board finds that the regulation regarding "pyramiding" is implicated here as the evaluation of the same disability under different diagnoses is to be avoided.  See 38 U.S.C.A. § 1155 (West 2014); C.F.R. § 4.14 (2014).  Service connection for major depressive disorder as a separate, ratable entity is not warranted.  However, the grant of service connection for PTSD is modified to include "major depressive disorder."


ORDER

Service connection for PTSD with Major Depressive Disorder is granted.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


